1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
     KAVASIO K. HALL,                                )   Case No.: 1:18-cv-00272-AWI-SAB (PC)
10                                                   )
                    Plaintiff,                       )
11                                                   )   ORDER ADOPTING FINDINGS AND
            v.                                           RECOMMENDATIONS, DISMISSING
                                                     )   DEFENDANTS J. EAKIR AND L. RAMIREZ FOR
12
                                                     )   FAILURE TO STATE A COGNIZABLE CLAIM
     VASQUEZ, et.al.,
13                                                   )   FOR RELIEF, AND REFERRING MATTER BACK
                    Defendants.                      )   TO THE MAGISTRATE JUDGE FOR INITIATION
14                                                   )   OF SERVICE OF PROCESS
                                                     )
15                                                   )   [ECF No. 18]
                                                     )
16
17          Plaintiff Kavasio K. Hall is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On September 14, 2018, the Magistrate Judge filed a Findings and Recommendations
21   recommending that Defendants J. Eakir and L. Ramirez be dismissed from the action for failure to state
22   a cognizable claim for relief, and this action proceed against Defendant Agiani for failure to protect and
23   against Defendant Vasquez for excessive force. (ECF No. 18.) The Findings and Recommendations
24   were served on Plaintiff and contained notice that objections were to be filed within fourteen (14) days.
25   No objections were filed and the time to do so has expired.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
28   Recommendations to be supported by the record and by proper analysis.

                                                         1
1          Accordingly, IT IS HEREBY ORDERED that:

2          1.    The Findings and Recommendations, filed on September 14, 2018, are adopted in full;

3          2.    Defendants J. Eakir and L. Ramirez are dismissed from the action for failure to state a

4                cognizable claim for relief; and

5          3.    The matter is referred back to the Magistrate Judge for initiation of service of process on

6                Defendant Agiani and Vasquez.

7
8    IT IS SO ORDERED.

9    Dated: October 17, 2018
                                              SENIOR DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
